Citation Nr: 9923938	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, including coronary artery disease, claimed as 
secondary to service-connected anxiety neurosis or to 
service-connected residuals of a subtotal gastrectomy and 
duodenal ulcer.

2.  Entitlement to a rating in excess of 30 percent for 
anxiety neurosis.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a subtotal gastrectomy and duodenal ulcer.

4.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

During the course of the appeal, the veteran moved to the 
jurisdiction of the VARO in Indianapolis, Indiana.

In his appeal (VA Form 9), received in June 1995, the veteran 
raised contentions to the effect that service connection was 
warranted for right carotid artery stenosis, claimed as the 
residuals of a stroke.  In March 1997, the RO denied 
entitlement to service connection for that disability.  The 
veteran was notified of that decision, as well as his 
appellate rights; however, he did not appeal that decision.  
Accordingly, that issue is not before the Board and will not 
be considered below.  

In his appeal, the veteran also raised contentions to the 
effect that high blood pressure; disability manifested by 
high cholesterol; and headaches were due to his service-
connected anxiety and residuals of a subtotal gastrectomy and 
duodenal ulcer.  Those claims have not been developed for 
appeal; and, therefore, they are referred to the RO for 
appropriate action.

In March 1999, the veteran failed to report for a scheduled 
hearing before a traveling member of the Board.

The issues of entitlement to a rating in excess of 30 percent 
for anxiety; entitlement to a rating in excess of 20 percent 
for the residuals of a subtotal gastrectomy and duodenal 
ulcer; and entitlement to a total rating due to 
unemployability caused by service-connected disability will 
be the subjects of a remand at the end of this decision.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
cardiovascular disability, including coronary artery disease, 
claimed as secondary to service-connected anxiety neurosis or 
the residual of a subtotal gastrectomy and duodenal ulcer, is 
not plausible.


CONCLUSIONS OF LAW

The claim of entitlement to service connection for 
cardiovascular disability, including coronary artery disease, 
claimed as secondary to service-connected anxiety neurosis or 
the residual of a subtotal gastrectomy and duodenal ulcer, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cardiovascular disability, 
including coronary artery disease is the result of his 
service-connected anxiety or residuals of a subtotal 
gastrectomy and duodenal ulcer.  Service connection may, in 
fact, be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (1998).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection is in effect for anxiety, evaluated as 30 
percent disabling and for the residuals of a subtotal 
gastrectomy and duodenal ulcer, evaluated as 20 percent 
disabling.  

The evidence shows that cardiovascular disability, diagnosed 
as angina pectoris, was first clinically reported in March 
1975 (See report from Missouri Delta Community Hospital, 
Sikeston, Missouri).  Since that time, the veteran has been 
treated for various cardiovascular disabilities, including 
coronary artery disease and arteriosclerosis; and in August 
1992, he underwent a 4 vessel coronary artery bypass graft 
(CABG).  There is no medical evidence, however, that the 
veteran's cardiovascular problems were caused or chronically 
worsened by his service-connected anxiety or residuals of a 
subtotal gastrectomy and duodenal ulcer.  Indeed, following 
the most recent VA examination (January 1998), the examiners 
stated unequivocally that anxiety and neurosis and 
psychiatric problems did not cause arteriosclerosis or 
carotid artery stenosis.  The only reports of a relationship 
between the veteran's anxiety and the development of 
cardiovascular problems are offered by the veteran; however, 
as noted above, he is not qualified to render opinions which 
require medical expertise, such as medical diagnosis or 
causation.  The Board does not doubt the sincerity of the 
veteran's beliefs; however, absent the requisite medical 
support, the Board is of the opinion that that claim is not 
well grounded.

While the Board has considered and denied this portion of the 
claim on a ground different from the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded it greater 
consideration than was warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
the case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless, and, 
in light of the law and regulations cited above, would not 
result in a determination favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. Op. 16-92).


ORDER

Entitlement to service connection for cardiovascular 
disability, including coronary artery disease, claimed as 
secondary to service-connected anxiety neurosis or the 
residual of a subtotal gastrectomy and duodenal ulcer, is 
denied.
REMAND

The veteran seeks entitlement to a rating in excess of 30 
percent for his service-connected anxiety.  At the outset of 
the veteran's claim, anxiety was rated in accordance with 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1993).  During the 
course of the appeal, VA issued changes with respect to the 
criteria for rating mental disorders.  38 CFR, Pensions, 
Bonuses, and Veterans' Relief, Change # 76, 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. § 4.130 (1998)).  
Those changes were effective November 7, 1996.  In such 
situations, the Board must consider the claim for an 
increased rating for anxiety under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).

The evidence shows that from November 1992 to December 1994, 
the veteran was examined or treated by VA for various 
psychiatric problems, including anxiety.  A VA outpatient 
treatment record, dated in December 1994, shows that the 
veteran was to return to the Mental Health Clinic in 2 
months; however, the claims folder is negative for any 
evidence of treatment for psychiatric disability since 
December 1994.

In February 1998, the RO obtained an opinion from a VA 
psychiatric examiner regarding the relationship, if any, 
between the veteran's cardiovascular disability and his 
service-connected anxiety.  The veteran was not examined, 
however, to determine the extent of his anxiety; and there is 
no evidence that he has received such an examination since 
the change in the regulations noted above.

The veteran also seeks a rating in excess of 20 percent for 
the residuals of a subtotal gastrectomy and duodenal ulcer.  
An upper gastrointestinal series, performed in conjunction 
with a January 1998 VA examination confirmed the post-
surgical changes from a prior Billroth II procedure.  No 
postoperative films were available for comparison.  There was 
a persistent collection of barium noted in the jejunum in the 
efferent loop which could represent a marginal ulcer or 
scarring.  The interpreting physician recommended that if the 
veteran's symptoms persisted following therapy, she would 
suggest an endoscopy for further evaluation of that 
abnormality, as well as of the gastric stump which was not 
well distended with barium due to rapid emptying.  

Finally, the veteran contends that he is unable to work due 
to service-connected disability and that a total rating is, 
therefore, warranted.  That issue is dependent upon and 
inextricably intertwined with the issues of entitlement to 
increased ratings for anxiety and for the residuals of a 
subtotal gastrectomy and duodenal ulcer.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  It would, therefore, be 
premature to consider the issue concerning a total rating at 
this time.  Accordingly, it will be held in abeyance pending 
resolution of the increased rating issues.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claims of entitlement to 
an increased rating for anxiety; 
entitlement to an increased rating for 
the residuals of a subtotal gastrectomy 
and duodenal ulcer, or to his claim of 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran furnish any such records 
he may possess.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the extent of his service-
connected anxiety.  All indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  With respect to 
each of the symptoms identified in the 
new criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's anxiety.  To the extent 
possible, the manifestations of the 
veteran's anxiety should be distinguished 
from those of any other psychiatric 
disorder found to be present.  The 
examiner should also provide a global 
assessment of functioning code (GAF) 
based upon the anxiety and provide an 
explanation of the significance of the 
code assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the anxiety.  The 
rationale for all opinions expressed 
should be provided.

3.  The RO should also schedule the 
veteran for an examination by a physician 
with expertise in gastrointestinal 
disorders to determine the extent of any 
residuals of the subtotal gastrectomy and 
duodenal ulcer.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  In particular, the examiner 
should ascertain whether a marginal ulcer 
is present, and, if so, whether it is 
related to the service-connected 
residuals of the subtotal gastrectomy.  
All opinions must be supported by clear 
and complete rationale.

4.  When the requested development has 
been completed, the RO should insure that 
all of the directives of this remand have 
been carried out in full.  If any have 
not, including if the requested opinions 
and rationale have not been given, 
corrective action must be taken. Then the 
RO should undertake any other indicated 
development and then readjudicate the 
issues of entitlement to a rating in 
excess of 30 percent for anxiety; 
considering both the old and new 
criteria, entitlement to a rating in 
excess of 20 percent for the residuals of 
a subtotal gastrectomy and duodenal 
ulcer; and entitlement to a total rating 
due to unemployability caused by service-
connected disability.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The purposes of 
the remand are to develop the evidence and to ensure 
compliance with due process of law.  The veteran need take no 
action until he is notified.



		
	NADINE W. BENJAMIN	
	Acting Member, Board of Veterans' Appeals



 

